         Case 1:20-cv-03155-RBW Document 32 Filed 09/16/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


HUAWEI TECHNOLOGIES CO., LTD.

    AND

HUAWEI DEVICE USA, INC.,                                     Civil Action No. 20-cv-03155
        Plaintiffs,

        v.

U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT, et al.

       Defendants.


                                      JOINT STATUS REPORT

       Consistent with the Parties’ proposal in their joint motion to adjourn the most recent status

conference, ECF No. 31, they provide the following report regarding the current status of this

litigation and the FOIA requests at issue.

                       PROPOSAL FOR FURTHER PROCEEDINGS

       Joint Statement:       The Parties have reached many agreements regarding narrowing and

prioritization, which have materially reduced the volume of records at issue in this case.

Nonetheless, certain points remain outstanding for negotiation. Additionally, the Parties agreed in

principle on narrowing measures as to some agencies that will involve the processing of some

email attachments on an ad hoc basis where Plaintiffs specifically request such processing under

certain conditions that are currently being negotiated, to cull significantly the overall volume of

documents for processing. Until Plaintiffs make such requests, after the Defendants make their

initial productions, the Parties cannot yet forecast the volume of records that will ultimately be

processed pursuant to that agreement.

                                                 1
             Case 1:20-cv-03155-RBW Document 32 Filed 09/16/21 Page 2 of 8




          Accordingly, the Parties agree that it is not yet practicable to set a date for summary

judgment briefing in this litigation. The Parties therefore propose filing a further joint status report

in approximately one month, to provide the Court with a further update.

          Plaintiffs’ Statement:            Plaintiffs have the following additional statement: With the

negotiations on the scope of materials nearing their conclusion Plaintiffs believe the parties should

next turn their attention to the question of processing and production, which goes to Plaintiffs’

ultimate interest in receiving the records to which they are entitled under the FOIA statute to

receive within a timeframe that will allow Plaintiffs to use those records to prepare their defense

of the criminal charges pending in the Eastern District of New York. Plaintiffs first submitted

these FOIA requests in May 2019.1 After Defendants failed to meet their FOIA obligations without

litigation, Plaintiffs initiated this suit in October 2020, and negotiations over scope have consumed

much of 2021. Once negotiations on volume and scope are complete, Plaintiffs believe that it will

be appropriate for the Court to set a pace for processing and production for each agency that will

target completion by June 1, 2022—roughly three years after Plaintiffs first submitted their FOIA

requests and approximately one year after this Court directed the parties to work together to

streamline that process. For almost all of the Defendant agencies, this deadline can be met with a

review pace of under 500 documents per month. See Apr. 14, 2021 Tr. 9:1–6 (Court expressing

an “inclination” to “required that agencies process 500 documents per month”). A pace of

production of 500 documents per month or more is appropriate in this district. See, e.g., Energy

Future Coal. v. Off. of Mgmt. & Budget, 201 F. Supp. 3d 55, 59 (D.D.C. 2016) (“OMB shall

continue to review 500 documents per month ….”); Nat'l Pub. Radio, Inc. v. U.S. Dep't of

Treasury, No. CV 19-17 (JDB), 2019 WL 12262726, at *2 (D.D.C. Aug. 23, 2019) (“[T]he agency



1
    With the exception of OMB, which was requested in September 2019.

                                                        2
          Case 1:20-cv-03155-RBW Document 32 Filed 09/16/21 Page 3 of 8




shall review documents at a rate of 3,000 documents per month ….”); see also, e.g., Judge

Rotenberg Educ. Ctr., Inc. v. FDA, 376 F. Supp. 3d 47, 57 (D.D.C. 2019) (5,000 pages per month);

EPIC v. United States Dep’t of Homeland Sec., 218 F. Supp. 3d 27, 37 (D.D.C. 2016) (2,000 pages

per month); NRDC v. Dep’t of Energy, 191 F. Supp. 2d 41, 42–43 (D.D.C. 2002) (3,750 per

month).

       In addition, Plaintiffs request an order requiring all Defendants to begin processing and

reviewing documents while the remaining negotiations run their course. Thus far, six Defendants

have not produced a single document. While there remain some scope questions subject to further

negotiation, every Defendant (with the exception of those who have taken the position that their

production is complete) has documents they can begin processing now.

       Defendants’ Statement:          Defendants have no objection to working cooperatively to

move this litigation toward conclusion as promptly as practicable and have done so to

date. Defendants will continue to work with Plaintiffs to narrow the scope of the documents at

issue in this litigation and process documents within the capacity of their FOIA

operations. Nonetheless, it is not yet clear whether completion of responses to these requests will

be possible by June 2022 (i.e. far less than one year from now) given the large volumes of records

still responsive to Plaintiffs’ broad requests at multiple agencies. To the extent Plaintiffs’ position

is that the agencies must process enormous volumes of documents at a pace far in excess of their

ordinary capacity, that inequitable outcome has no basis in the FOIA. To be clear, Defendants

understand a processing pace of 500 documents per month to be far in excess of that which is

customary in this district and, indeed, Defendants understand the Court’s prior statement

referenced above to have been made in regard to rates of pages per month, not documents (which

themselves can be any number of pages long). Apr. 14, 2021 Tr. 9:12–14 (subsequently clarifying



                                                  3
          Case 1:20-cv-03155-RBW Document 32 Filed 09/16/21 Page 4 of 8




that the Court’s inclination is to require processing of “at least 500 pages per month”). That being

said, Defendants again stress that they will continue to work cooperatively with the Plaintiffs and

will endeavor to conclude their responses to Plaintiffs’ requests as promptly as they can. Indeed,

three of the defendant agencies have already completed their responses to the broad requests at

issue during the pendency of this litigation.

                                STATUS UPDATE BY AGENCY

A.      Agencies That Have Completed Responses

        The Office of the United States Trade Representative, Immigration and Customs

Enforcement, Department of Homeland Security, and Department of Commerce have each

completed their responses to the FOIA requests issued to them that are at issue in this litigation.

The Parties anticipate negotiating any objections to the adequacy of these agencies’ searches and

releases as this litigation progresses.

B.      Agencies That Have Not Yet Completed Responses

        Federal Bureau of Investigation (“FBI”): FBI and Plaintiffs have agreed to narrow the

scope of the request to FBI. FBI reports that approximately 2,000 pages must be processed in

response to the narrowed request. FBI will process approximately 500 pages per month and

anticipates completing its response in April 2022, subject to any consultation with or referrals to

other agencies with equities in particular documents. This projected completion date incorporates

a brief lead time for an FBI classification unit to review any classified documents before they are

processed for potential release.

        Office of Management and Budget (“OMB”):             The Parties began their negotiations

with 5,700 potentially responsive documents. To date, OMB has processed approximately 1,800

documents in response to Plaintiffs’ request. The Parties have agreed to exclude news articles sent



                                                 4
         Case 1:20-cv-03155-RBW Document 32 Filed 09/16/21 Page 5 of 8




by certain agreed-upon email domains from the scope of the request. Consequently, an additional

3,200 documents remain for processing. OMB has agreed to prioritize the processing of the

records associated with 20 of the agency’s 31 custodians. OMB is on track to make its next

monthly rolling production by September 30, 2021. At a processing rate of 300 documents per

month, OMB anticipates completing its rolling productions by July 2022.

       Department of Justice, Office of Information Policy (“OIP”):         OIP has substantially

completed a responsiveness review as to all documents collected in its search for records pursuant

to Plaintiffs’ request. The Parties began with a population of approximately 31,000 documents,

and after a cursory responsiveness review, had an estimated 416,000 pages or 20,800 documents

for processing. The negotiations and responsiveness review have resulted in approximately 27,665

pages, or 1,266 documents, of potentially responsive records to be processed.

       OIP anticipates the actual volume of pages for processing will be significantly lower

pursuant to ongoing negotiations between the Parties. Plaintiffs have agreed to eliminate certain

topics from their request, which will render some of the documents previously deemed responsive

by OIP to be non-responsive. Additionally, the Parties have agreed in principle that, as to certain

categories of requested information, OIP will process only responsive emails and not attachments

thereto, unless attachments are requested by Plaintiffs as to specific emails, subject to certain

conditions that are currently being negotiated by the Parties.

       OIP anticipates processing approximately 300 pages of responsive records per month.

       Plaintiffs’ statement: Plaintiffs object to this pace, which alone would take 7.5 years (plus

whatever time is needed for inter-agency review). By contrast, a pace of 300 documents per month

would ensure that OIP’s review and production would be complete by early 2022.




                                                 5
         Case 1:20-cv-03155-RBW Document 32 Filed 09/16/21 Page 6 of 8




       Defendants’ statement:    OIP’s proposed rate of processing 300 pages per month is

reasonable under the circumstances. First, as set forth above, the Parties have already reached

multiple agreements indicating that the volume of pages for processing as to OIP will be

substantially smaller than the total reported above. Accordingly, OIP does not anticipate that

processing at its proposed rate is likely to take 7.5 years.     Second, Plaintiffs’ proposal is

impracticable in any event. As of September 2021, OIP had approximately 1,600 open FOIA

requests and 123 ongoing litigation matters. OIP’s Litigation Team presently consists of seven

full-time employees (Senior Counsel, two Senior Supervisory Attorneys, four Attorney-Advisors),

and one FOIA paralegal contractor. OIP is already pulling resources from another team to process

the request at issue in this litigation. Moreover, Plaintiffs’ request seeks records from multiple

headquarters components of the Department of Justice, frequently requiring a complex

consultation process with numerous offices within the Department and, in some instances, other

agencies. For all these reasons, OIP’s proposed processing rate is reasonable and Plaintiffs’

proposed rate of 300 documents per month should be rejected.

       Department of Justice, Criminal Division:            Plaintiffs and the Criminal Division

have agreed to narrow the scope of Plaintiffs’ request on a number of topics. These measures have

substantially reduced the number of documents responsive to those topics. The Parties are in

advanced negotiations regarding certain other narrowing or prioritization measures, which they

anticipate concluding soon. The Criminal Division therefore is unable at this time to provide an

overall volume of records for processing. The Parties are working expeditiously to conclude their

negotiations on these remaining points.

       Department of Justice, National Security Division (“NSD”):          Plaintiffs and NSD

have agreed to narrow the scope of Plaintiffs’ request on a number of topics. These measures have



                                                6
         Case 1:20-cv-03155-RBW Document 32 Filed 09/16/21 Page 7 of 8




substantially reduced the number of documents responsive to those topics. The Parties are in

advanced negotiations regarding certain other narrowing or prioritization measures, which they

anticipate concluding soon. NSD therefore is unable to provide at this time an overall volume of

records for processing. The Parties are working expeditiously to conclude their negotiations on

these remaining points.

       Department of State:           Plaintiffs and State have agreed to narrow the scope of

Plaintiffs’ request on a number of topics. These measures have substantially reduced the number

of documents responsive to those topics. The Parties are in advanced negotiations regarding

certain other narrowing or prioritization measures, which they anticipate concluding soon. State

therefore is unable to provide at this time an overall volume of records for processing. The Parties

are working expeditiously to conclude their negotiations on these remaining points.

       Department of Treasury, including its Office of Foreign Assets Control (“OFAC”):

Two requests are pending in this case related to the Department of Treasury, one sent to OFAC

and one to the Department itself. Treasury has consolidated its response to these two requests to

avoid duplication of efforts and ensure efficient and consistent responses. Treasury has made two

productions pursuant to the requests and has eliminated a number of non-responsive records from

the documents collected. Treasury reports that approximately 1,012 records consisting of 13,125

pages are potentially responsive to the request. This total does not include documents from a

recently completed supplemental search.

       Treasury has made a narrowing proposal regarding those requests and Plaintiffs are

currently evaluating that proposal. The Parties are working expeditiously to determine whether

they can agree to measures narrowing the scope of the requests to Treasury.


Respectfully submitted,


                                                 7
        Case 1:20-cv-03155-RBW Document 32 Filed 09/16/21 Page 8 of 8




JENNER & BLOCK LLP                                   SIDLEY AUSTIN LLP


/s/ Corinne M. Smith                                 /s/ Kwaku A. Akowuah

Corinne M. Smith (No. 1025616)                       Kwaku A. Akowuah (No. 992575)
1099 New York Ave., N.W., Suite 900                  Frank R. Volpe (No. 458791)
Washington, D.C. 20001                               Daniel J. Hay (No. 1047969)
Telephone: (202) 639-6000                            1501 K Street, N.W., Suite 600
Facsimile: (202) 639-6066                            Washington, DC 20005
csmith@jenner.com                                    Telephone: (202) 736-8000
                                                     Facsimile: (202) 736-8711
Brian J. Fischer (admitted pro hac vice)             kakowuah@sidley.com
Olivia G. Hoffman (admitted pro hac vice)            fvolpe@sidley.com
Tessa J. G. Roberts (admitted pro hac vice)          dhay@sidley.com
919 Third Avenue
New York, NY 10022                                   Caitlin N. Matheny (admitted pro hac vice)
Telephone: (212) 891-1600                            787 7th Ave, New York, NY 10019
Facsimile: (212) 891-1699                            Telephone: (212) 839-5300
bfischer@jenner.com                                  Facsimile: (212) 839-5599
ohoffman@jenner.com                                  cmatheny@sidley.com
troberts@jenner.com


     Counsel for Plaintiffs Huawei Technologies Co., Ltd. and Huawei Device USA Inc.


                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              MARCIA BERMAN
                                              Assistant Branch Director

                                              /s/ James Powers
                                              JAMES R. POWERS (TX Bar No. 24092989)
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, N.W.
                                              Washington, D.C. 20005
                                              Telephone: (202) 353-0543
                                              E-mail: James.R.Powers@usdoj.gov

                                              Counsel for Defendants



                                                 8
